Case 20-10343-LSS   Doc 5795   Filed 07/27/21   Page 1 of 13
Case 20-10343-LSS   Doc 5795   Filed 07/27/21   Page 2 of 13

                     EXHIBIT A
                                              Case 20-10343-LSS                              Doc 5795                      Filed 07/27/21             Page 3 of 13
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                    Description                                        Name                                      Address                  Fax                          Email              Method of Service
Notice of Appearance and Request for Notices       Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                     214‐544‐4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                              Attn: Larry R. Boyd                                    bankruptcy@abernathylaw.com
                                                                                             Attn: Emily M. Hahn                                    ehahn@abernathy‐law.com
                                                                                             1700 Redbud Blvd, Ste 300
                                                                                             McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                      Attn: Henry C. Shelton, III                            Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                  6075 Poplar Ave, Ste 700
America, Inc.                                                                                Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                      A n: Aimee H. Wagstaﬀ                  303‐376‐6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                  7171 W Alaska Dr
claimants and as a party‐in‐interest in proceedings                                          Lakewood, CO 80226


Notice of Appearance/Request for Notice Counsel Andrus Wagstaff, PC                          Attn: Sommer D. Luther                 303‐376‐6361    sluther@wagstafflawfirm.com         Email
for Certain Claimants SpringfieldConf Andrus                                                 7171 West Alaska Dr.
Wagstaff, PC as Parties in Interest                                                          Lakewood, CO 80226

Notice of Appearance/Request for Notices           Ashby & Geddes, P.A.                      Attn: Bill Bowden                      302‐654‐2067    wbowden@ashbygeddes.com             Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts                                             500 Delaware Avenue, 8th Floor
of America                                                                                   P.O. Box 1150
                                                                                             Wilmington, DE 19899‐1150
Notice of Appearance and Request for Notices       Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                302‐644‐0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                           1413 Savannah Rd, Ste 1
                                                                                             Lewes, DE 19958

Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                   jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              5260 North Palm Avenue, Suite 421
                                                                                             Fresno, CA 93704
Notice of Appearance/Request for Notices           Ballard Spahr LLP                         Attn: Matthew G. Summers               302‐252‐4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance                                                      Attn: Chantelle D. McClamb                             mcclambc@ballardspahr.com
Company                                                                                      919 N. Market St, 11th Fl
                                                                                             Wilmington, DE 19801‐3034


Notice of Appearance/Request for Notices           Bayard, P.A.                              Attn: Erin R. Fay                                      efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Gregory J. Flasser                               gflasser@bayardlaw.com
Company, First State Insurance Company, and                                                  600 N King St, Ste 400
Twin City Fire Insurance Company                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                     Attn: David M. Klauder                 302‐397‐2557    tbielli@bk‐legal.com                Email
Counsel for Various Tort Claimants                                                           1204 N. King Street                                    dklauder@bk‐legal.com
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                          Attn: Bruce W. McCullough              302‐655‐6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                   1225 N King St, Ste 1000
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                          Attn: Bruce W. McCullough              302‐655‐6827    bmccullough@bodellbove.com          Email
Attorneys for Great American Assurance                                                       1225 N King St, Ste 1000
Company,                                                                                     Wilmington, DE 19801
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices           Bradley Arant Boult Cummings LLP          Attn: Edwin Rice                                       eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                      Attn: Elizabeth Brusa                                  ebrusa@bradley.com
Committee                                                                                    100 N Tampa St, Ste 2200                               ddecker@bradley.com
Counsel for the Florida Conference of the United                                             Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations

Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                   tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                  320 W Ohio St, Ste 3W
                                                                                             Chicago, IL 60654
Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: David J. Molton                                  EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                7 Times Square                                         DMolton@brownrudnick.com
Justice                                                                                      New York, NY 10036

Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: Sunni P. Beville                                 sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                Attn: Tristan G. Axelrod                               taxelrod@brownrudnick.com
Justice                                                                                      1 Financial Ctr
                                                                                             Boston, MA 02111
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation     Attn: Shawn M. Christianson            415‐227‐0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                              55 Second Street, 17th Floor
                                                                                             San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Butler Snow LP                            Attn: Daniel W. Van Horn                               Danny.VanHorn@butlersnow.com        Email
Counsel for Chicksaw Council, BSA, Inc.                                                      P.O. Box 171443
                                                                                             Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                 336‐478‐1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                       235 N. Edgeworth St.
                                                                                             P.O. Box 540
                                                                                              Greensboro, NC 27401
Notice of Appearance/Request for Notices           Chipman, Brown, Cicero & Cole, LLP        Attn: Mark Desgrosseilliers            302‐295‐0199    desgross@chipmanbrown.com           Email
Counsel for Jane Doe, Party in Interest                                                      1313 N Market St, Ste 5400
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding               617‐248‐ 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                 Attn: Jonathan D. Marshall                             jmarshall@choate.com
                                                                                             Attn: Michael J. Foley, Jr.                            mjfoley@choate.com




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                            Page 1 of 9
                                               Case 20-10343-LSS                      Doc 5795                       Filed 07/27/21                 Page 4 of 13
                                                                                                    Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                     Description                                          Name                            Address                        Fax                           Email           Method of Service
Notice of Appearance/Request for Notice Counsel    Clyde & CO US LLP                  Attn: Bruce D. Celebrezze                    415‐365‐9801   bruce.celebrezze@clydeco.us        Email
for Attorneys for Great American Assurance                                            Four Embarcadero Center, Ste 1350
Company,                                                                              San Francisco, CA 94111
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notice Counsel    Clyde & CO US LLP                  Attn: Konrad R. Krebs                        973‐210‐6701   konrad.krebs@clydeco.us            Email
for Attorneys for Great American Assurance                                            200 Campus Dr, Ste 300
Company,                                                                              Florham Park, NJ 07932
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania       Dept of Labor & Industry                     717‐787‐7671   ra‐li‐ucts‐bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                              Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                      651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                             Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP            Attn: Karen C. Bifferato                                    kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                              Attn: Kelly M. Conlan                                       kconlan@connollygallagher.com
                                                                                      1201 N Market St, 20th Fl
                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                Attn: Kevin Coughlin                         973‐267‐6442   kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                Attn: Lorraine Armenti                                      larmenti@coughlinduffy.com
                                                                                      Attn: Michael Hrinewski                                     mhrinewski@coughlinduffy.com
                                                                                      350 Mount Kemble Ave.
                                                                                      PO Box 1917
                                                                                      Morristown, NJ 0796
NOA ‐ Counsel for Junell & Associates, PLLC        Cousins Law LLC                    Attn: Scott D. Cousins                       302‐295‐0331   scott.cousins@cousins‐law.com      Email
                                                                                      Brandywine Plaza W
                                                                                      1521 West Concord Pike, Ste 301
                                                                                      Wilmington, DE 19803
Notice of Appearance and Request for Notices       Crew Janci LLP                     Attn: Stephen Crew                                          peter@crewjanci.com                Email
Counsel to Abuse Victims                                                              Attn: Peter Janci                                           steve@crewjanci.com
                                                                                      1200 NW Naito Pkwy, Ste 500
                                                                                      Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP       Cross & Simon, LLC                 A n: Christopher Simon                       302‐777‐4224   csimon@crosslaw.com                Email
                                                                                      A n: Kevin Mann                                             kmann@crosslaw.com
                                                                                      1105 N Market St, Ste 901
                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices       Crowell & Moring LLP               Attn: Mark D. Plevin                         415‐986‐2827   mplevin@crowell.com                Email
Counsel to American Zurich Insurance Company                                          Attn: Austin J. Sutta                                       asutta@crowell.com
                                                                                      3 Embarcadero Center, 26th Fl
                                                                                      San Francisco, CA 94111
Notice of Appearance and Request for Notices       Crowell & Moring LLP               Attn: Tacie H. Yoon                          202‐628‐5116   tyoon@crowell.com                  Email
Counsel to American Zurich Insurance Company                                          1001 Pennsylvania Ave, NW
                                                                                      Washington, D.C. 20004

Notice of Appearance/Request for Notice Counsel David Christian Attorneys LLC         Attn: David Christian                                       dchristian@dca.law                 Email
for Attorneys for Great American Assurance                                            105 W. Madison St., Ste 1400
Company,                                                                              Chicago, IL 60602
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices        Davidoff Hutcher & Citron LLP         Attn: Jonathan S. Pasternak                  914‐381‐7406   jsp@dhclegal.com                   Email
Counsel for St. Stephen's Episcopal Church                                            Attn: James B. Glucksman                                    jbg@dhclegal.com
                                                                                      Attn: Robert L. Rattet                                      rlr@dhclegal.com
                                                                                      605 3rd Ave
                                                                                      New York, NY 10158
Notice of Appearance/Request for Notices           Davies Hood PLLC                   Attn: Jason P. Hood                                         Jason.Hood@davieshood.com          Email
Counsel for Chicksaw Council, BSA, Inc.                                               22 North Front Street, Suite 620
                                                                                      Memphis, TN 38103‐2100
Notice of Appearance/Request for NoticesCounsel Dilworth Paxson LLP                   Attn: Thaddeus J. Weaver                     302‐655‐1480   tweaver@dilworthlaw.com            Email
for Munich Reinsurance America, Inc., formerly                                        704 King St, Ste 500
known as American Re‐Insurance Company                                                P.O. Box 1031
                                                                                      Wilmington, DE 19899‐1031
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP               Attn: Bruce R. Ewing                                        ewing.bruce@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                       Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com
America                                                                               51 W 52nd St
                                                                                      New York, NY 10019
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP               Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com           Email
Counsel for Girl Scouts of the United States of                                       Attn: Alessandra Glorioso                                   glorioso.alessandra@dorsey.com
America                                                                               300 Delaware Ave, Ste 1010
                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices       Doshi Legal Group, P.C.            Attn: Amish R. Doshi                                        amish@doshilegal.com               Email
Counsel to Oracle America, Inc.                                                       1979 Marcus Ave, Ste 210E
                                                                                      Lake Success, NY 11042
Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP   Attn: Michael P. Pompeo                      317‐569‐4800   michael.pompeo@faegredrinker.com   Email
Counsel for The Roman Catholic Diocese of                                             1177 Avenue of the Americas, 41st Floor
Brooklyn, New York/ Counsel for the Roman                                             New York, NY 10036‐2714
Catholic Archbishop of Los Angeles, a corporation
sole, and its related BSA‐charted organizations




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 2 of 9
                                                 Case 20-10343-LSS                                  Doc 5795                        Filed 07/27/21           Page 5 of 13
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                     Description                                        Name                                             Address                  Fax                           Email              Method of Service
Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP                 Attn: Patrick A. Johnson                302‐467‐4201   Patrick.Jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                             Ian.Bambrick@faegredrinker.com
Brooklyn, New York/ Counsel for the Roman                                                           Attn: Ian J. Bambrick                                  Kaitlin.MacKenzie@faegredrinker.com
Catholic Archbishop of Los Angeles, a corporation                                                   222 Delaware Ave, Ste 1410
sole, and its related BSA‐charted organizations                                                     Wilmington, DE 19801‐1621

Notice of Appearance/Request for Notices            Ferry Joseph, PA                                Attn: John D. McLaughlin, Jr.           302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                    824 N Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards               302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                            P.O. Box 30604                          901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                      Memphis, TN 38130‐0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor


Notice of Appearance ‐ Pro Se Counsel for Abuse     Florida State Prison                            Attn: William Russel Hill                                                                    First Class Mail
Claimant                                                                                            PO Box 800
                                                                                                    Raiford, FL 32083‐0800
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                  858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                  312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Kelly McGuire                                    kmcguire@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notice Cousnel Fournaris & Mammarella, P.A.                        Attn: Bill Kelleher                     302‐652‐1142   BKelleher@gfmlaw.com                  Email
for Sexual Abuse Claimants                                                                          1925 Lovering Avenue
                                                                                                    Wilmington, DE 19806
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson              312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Notice of Appearance and Request for Notices        Gilbert LLP                                     Attn: Kami Quinn                                       chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                         Attn: Meredith Neely                                   quinnk@gilbertlegal.com
                                                                                                    Attn: Emily Grim                                       neelym@gilbertlegal.com
                                                                                                    Attn: Jasmine Chalashtori                              grime@gilbertlegal.com
                                                                                                    Attn: Rachel Jennings                                  jenningsr@gilbertlegal.com
                                                                                                    Attn: Kyle Dechant                                     dechantk@gilbertlegal.com
                                                                                                    700 Pennsylvania Ave, SE Ste 400
                                                                                                    Washington, DC 20003
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Attn: Erin A. West                      608‐257‐0609   ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                       1 E Main St, Ste 500
                                                                                                    P.O. Box 2719
                                                                                                    Madison, WI 53701‐2719
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Godfrey & Kahn, SC                      920‐436‐7988   tnixon@gklaw.com                      Email
Counsel for Bay‐Lakes Council                                                                       Attn: Timothy F. Nixon
                                                                                                    200 S Washington St, Ste 100
                                                                                                    Green Bay, WI 54301‐4298
Notice of Appearance/Request for Notices            Hangley Aronchick Segal Pudlin & Schiller       Attn: Matthew A. Hamermesh              215‐568‐0300   mhamermesh@hangley.com                Email
Counsel for Arch Insurance Company                                                                  One Logan Sq, 27th Fl
                                                                                                    Philadelphia, PA 19103
Notice of Appearance/Request for Notices            Hicks Thomas LLP                                Attn: John B. Thomas                    713‐547‐9150   jthomas@hicks‐thomas.com              Email
Counsel for Junell & Associates, PLLC                                                               Attn: Allison Fisher                                   afisher@hicks‐thomas.com
                                                                                                    700 Louisiana St., Suite 2300
                                                                                                    Houston, TX 77002
Notice of Appearance/Request for Notices            Hogan♦McDaniel                                  Attn: Daniel K. Hogan                   302‐656‐7599   dkhogan@dkhogan.com                   Email
Counse on behalf of Eisenberg, Rothweiler,                                                          Attn: Garvan F. McDaniel                               gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                      1311 Delaware Avenue
counsel for various child sexual abuse tort                                                         Wilmington, DE 19806
claimants

Notice of Appearance and Request for Notices        Hoover & Slovacek, LLP                          Attn: Steven A. Leyh                    713‐977‐5395   leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist                                                         Galleria Tower II
Church                                                                                              5051 Westheimer Rd, Ste 1200
                                                                                                    Houston, TX 77056
Notice of Appearance and Request for Notices        Ice Miller                                      Attn: Daniel R. Swetnam                 614‐224‐3568   daniel.swetnam@icemiller.com          Email
Counsel for Simon Kenton Council                                                                    Arena District
                                                                                                    250 West St
                                                                                                    Columbus, OH 43215
Notice of Appearance/Request for Notices            Ichor Consulting, LLC                           Attn: J. Chad Edwards                   866‐606‐9002   chad@IchorConsulting.com              Email
Counsel on behalf of various                                                                        3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                   Dallas, TX 75219
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation        855‐235‐6787                                         First Class Mail
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                          Attn: Reann Warner                      302‐656‐5875   raeann@jcdelaw.com                    Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                                  Attn: Thomas C. Crumplar                               tom@jcdelaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                                  750 Shipyard Dr., Suite 200
(SA Claim No 24629)/Counsel for Certain                                                             Wilmington, DE 19801
Claimants SpringfieldConf Andrus Wagstaff, PC as
Parties in Interest
Notice of Appearance and Request for Notices       James, Vernon & Weeks, P.A.                      Attn: Leander L. James                  208‐664‐1684   ljames@jvwlaw.net                     Email
Counsel to Certain Tort Claimants                                                                   Attn: Craig K. Vernon                                  cvernon@jvwlaw.net
                                                                                                    Attn: R. Charlie Beckett                               rbeckett@jvwlaw.net
                                                                                                    1626 Lincoln Wy
                                                                                                    Coeur d’Alene, ID 83815




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                    Page 3 of 9
                                              Case 20-10343-LSS                                       Doc 5795                         Filed 07/27/21           Page 6 of 13
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                           Name                                              Address                  Fax                            Email                 Method of Service
Notice of Appearance/Request for Notices           Janet, Janet & Scuggs, LLC                         Attn: Gerald D. Jowers, Jr              803‐727‐1059    gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in                                                                 500 Taylor St, Ste 301
interest/Claimants S. H. ( SA Claim No. 21108), R.                                                    Columbia, SC 29201
W. (SA Claim No 70996), R. B. (SA Claim No 24629)

Bank Debt                                            JPMorgan Chase Bank, NA                          Attn: Phil Martin                                       louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                             Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1‐1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notice Counsel Justice Law Collaborative, LLC                        Attn: Kimberly A. Dougherty             385‐278‐0287    kim@justicelc.com                        Email
for Certain Claimants SpringfieldConf Andrus                                                          Justice Law Collaborative, LLC
Wagstaff, PC as Parties in Interest                                                                   19 Belmont St
                                                                                                      South Easton, MA 02375
Notice of Appearance/Request for Notices             Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton                206‐682‐7100    bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices         Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly                  432‐363‐9121    mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                                dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Morton R. Branzburg                               mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103
Notice of Appearance/Request for Notices             Kramer Levin Naftalis & Frankel LLP              Attn: Thomas Moers Mayer                212‐715‐8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                       Attn: Rachel Ringer                                     rringer@kramerlevin.com
Creditors                                                                                             Attn: David E. Blabey Jr.                               dblabey@kramerlevin.com
                                                                                                      Attn: Jennifer R. Sharret                               jsharret@kramerlevin.com
                                                                                                      Attn: Megan M. Wasson                                   mwasson@kramerlevin.com
                                                                                                      177 Ave of the Americas
                                                                                                      New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Adam J. Goldberg                  212‐751‐4864    adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter‐                                                     Attn: Robert J. Malionek                                robert.malionek@lw.com
day Saints                                                                                            Attn: Madeleine C. Parish                               madeleine.parish@lw.com
                                                                                                      Attn: Benjamin A. Dozier                                benjamin.butzin‐dozier@lw.com
                                                                                                      1271 Ave of the Americas
                                                                                                      New York, NY 10020‐1401
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Jeffrey E Bjork                   213‐891‐8763    jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter‐                                                     Attn: Kimberly A Posin                                  kim.posin@lw.com
day Saints                                                                                            Attn: Deniz A Irgi                                      deniz.irgi@lw.com
                                                                                                      355 S Grand Ave, Ste 100
                                                                                                      Los Angeles, CA 90071‐1560
Notice of Appearance/Request for Notices             Law Office of Betti & Associates                 Attn: Michele M. Betti                  760‐454‐2204    mbettilaw@gmail.com                      Email
Counsel to the Betti & Associates Claimants                                                           30 Wall Street, 8th Floor
                                                                                                      New York, NY 10005
Notice of Appearance and Request for Notices         Linebarger Goggan Blair & Sampson, LLP           Attn: Don Stecker                       210‐225‐6410    sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                  112 E Pecan St, Ste 2200
                                                                                                      San Antonio, TX 78205




Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP           Attn: Elizabeth Weller                  469‐221‐5003    dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                             2777 N. Stemmons Fwy, Ste 1000
                                                                                                      Dallas, TX 75207
Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP           Attn: John P. Dillman                   713‐844‐3503    houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County,                                                             P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                              Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices             Macdonald | Fernandez LLP                        Iain A. Macdonald                       415‐394‐5544    imac@macfern.com                         Email
Counsel for the Roman Catholic Archbishop of San                                                      221 Sansome St, 3rd FL
Francisco                                                                                             San Francisco, CA 94104‐2323
Notice of Appearance/Request for Notices             Maurice Wutscher LLP                             Attn: Alan C. Hochheiser                216‐472‐8510    ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                     23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                            Beachwood, OH 44123
Notice of Appearance/Request for Notices             McCreary, Veselka, Bragg & Allen, PC             Attn: Tara LeDay                        512‐323‐3205    tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                        P.O. Box 1269
County of Denton, Texas, Harrison Central                                                             Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
Notice of Appearance/Request for Notices             McDermott Will & Emery LLP                       Attn: Ryan S. Smethurst                 202‐756‐8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                                mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
Notice of Appearance and Request for Notices         Miller, Canfield, Paddock and Stone, P.L.C.      Attn: Danielle Mason Anderson           269‐382‐0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                            277 S Rose St, Ste 5000
                                                                                                      Kalamazoo, MI 49007

Notice of Appearance/Request for Notices             Mintz, Levin, Cohn, Ferris, Glovsky And Popeo,   Attn: Kim V. Marrkand                   617‐542‐ 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company         P.C.                                             Attn: Nancy D. Adams                                    ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                              lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices             Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Kate P Foley                      508‐898‐1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                             1800 W Park Dr, Ste 400
Canada                                                                                                Westborough, MA 01581
Notice of Appearance/Request for Notices             Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Paul W Carey                      508‐791‐8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                             100 Front St
Canada                                                                                                Worcester, MA 01608




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                      Page 4 of 9
                                               Case 20-10343-LSS                                        Doc 5795                       Filed 07/27/21           Page 7 of 13
                                                                                                                      Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                  Description                                             Name                                              Address                 Fax                              Email                  Method of Service
Notice of Appearance/Request for Notices              Missouri Department of Revenue                    Bankruptcy Unit                       573‐751‐7232    deecf@dor.mo.gov                            Email
Counsel for Missouri Department of Revenue                                                              Attn: Steven A. Ginther
                                                                                                        PO Box 475
                                                                                                        Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices          Monzack Mersky Browder and Hochman, P.A.          Attn: Rachel B. Mersky                                rmersky@monlaw.com                          Email
Counsel to the Coalition of Abused Scouts for                                                           1201 N Orange St, Ste 400
Justice                                                                                                 Wilmington, DE 19801

Notice of Appearance/Request for Notices              Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin                302‐656‐2769    bmclaughlin@monlaw.com                      Email
Counsel for Waste Management                                                                            Attn: Rachel Mersky                                   rmersky@monlaw.com
                                                                                                        1201 N Orange St, Ste 400
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices              Moore & Rutt, PA                                  Attn: David N. Rutt                                   dnrutt@mooreandrutt.com                     Email
Counsel for the Florida Conference of the United                                                        Attn: Scott G. Wilcox                                 swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                            122 N Market St
Conference that are Chartered Organizations                                                             P.O. Box 554
                                                                                                        Georgetown, DE 19947
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Jeffrey R. Waxman               302‐571‐1750    jwaxman@morrisjames.com                     Email
Counsel for Pearson Education, Inc. and NCS                                                             Attn: Eric J. Monso                                   emonzo@morrisjames.com
Pearson, Inc.                                                                                           500 Delaware Ave, Ste 1500
                                                                                                        P.O. Box 2306
                                                                                                        Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Brett D. Fallon                 302‐571‐1750    bfallon@morrisjames.com                     Email
Counsel for Old Republic Insurance Company                                                              Attn: Brya M. Keilson                                 bkeilson@morrisjames.com
                                                                                                        500 Delaware Ave, Ste 1500
                                                                                                        P.O. Box 2306
                                                                                                        Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Stephen M. Miller               302‐571‐1750    smiller@morrisjames.com                     Email
Counsel for Old Republic Insurance Company                                                              500 Delaware Ave, Ste 1500
                                                                                                        Wilmington, DE 19801
Core Parties                                          Morris, Nichols, Arsht & Tunnell                  Attn: Joseph Charles Barsalona II                     barsalona@mnat.com                          Email
Notice of Appearance/Request for Notices              Motley Rice LLC                                   A n: Daniel R. Lapinksi               856‐667‐5133    dlapinski@motleyrice.com                    Email
Counsel for various child sexual abuse tort                                                             210 Lake Dr E, Ste 101
claimants                                                                                               Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices              Motley Rice LLC                                   Attn: Joseph F. Rice                  843‐216‐9290    jrice@motleyrice.com                        Email
Counsel for various child sexual abuse tort                                                             28 Bridgeside Blvd
claimants                                                                                               Mt Pleasant, SC 29464
Notice of Appearance/Request for Notices              Mound Cotton Wollan & Greengrass LLP              Attn: Lloyd A. Gura                                   lgura@moundcotton.com                       Email
Attorneys for Indian Harbor Insurance Company,                                                          One New York Plaza 44th Floor
on behalf of itself and as successor in interest to                                                     New York, NY 10004
Catlin Specialty Insurance Company

Notice of Appearance/Request for Notices              Mound Cotton Wollan & Greengrass LLP              Attn: Pamela J. Minetto               973‐242‐4244    pminetto@moundcotton.com                    Email
Attorneys for Indian Harbor Insurance Company,                                                          30A Vreeland Road, Suite 210
on behalf of itself and as successor in interest to                                                     Florham Park, NJ 07932
Catlin Specialty Insurance Company

Notice of Appearance/Request for Notices              Nagel Rice LLP                                    Attn: Bradley L Rice                  973‐618‐9194    brice@nagelrice.com                         Email
Counsel for Jack Doe, Creditor and Defendant in                                                         103 Eisenhower Pkwy
Adversary Case                                                                                          Roseland, NJ 07068
Notice of Appearance and Request for Notices          Napoli Shkolnnik PLLC                             Attn: R. Joseph Hrubiec                               RHrubiec@NapoliLaw.com                      Email
Counsel to Claimant J.M.                                                                                919 N Market St, Ste 1801
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices              Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805‐604‐ 4150   wwinfield@calattys.com                      Email
Counsel for Ventura County Council of BSA                                                               300 E Esplande Dr, Ste 1170
                                                                                                        Oxnard, CA 93036
Notice of Appearance/Request for Notices              Nelson Mullins Riley & Scarborough LLP            A n: David Barnes, Jr                 202‐689‐2860    david.barnes@nelsonmullins.com              Email
Counsel for Indian Waters Council                                                                       101 Cons tu on Ave NW, Ste 900
                                                                                                        Washington, DC 20001
Notice of Appearance/Request for Notices              Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312‐585‐1401    msorem@nicolaidesllp.com                    Email
Counsel for Allianz Global Risks US Insurance                                                           10 S. Wacker Dr., 21st Floor
Company                                                                                                 Chicago, IL 60606
*NOA ‐ Counsel to the Archdiocese of New York         Norton Rose Fulbright Us LLP                      Attn: Andrew Rosenblatt                               andrew.rosenblatt@nortonrosefulbright.com   Email
                                                                                                        Attn: Howard Seife                                    howard.seife@nortonrosefulbright.com
                                                                                                        1301 Ave of the Americas
                                                                                                        New York, NY 10019‐6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com      Email
Counsel for JPMorgan Chase Bank, National                                                               1301 Ave of the Americas
Association                                                                                             New York, NY 10019‐6022



Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr           214‐855‐8200    louis.strubeck@nortonrosefulbright.com      Email
Counsel for JPMorgan Chase Bank, National                                                               Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                             Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                                        2200 Ross Avenue, Suite 3600
                                                                                                        Dallas, TX 75201‐7933
Notice of Appearance and Request for Notices          Nye, Stirling, Hale & Miller LLP                  Attn: Joel M. Walker                  412‐857‐5350    jmwalker@nshmlaw.com                        Email
Counsel for various child sexual abuse tort                                                             1145 Bower Hill Rd, Ste 104
claimants                                                                                               Pittsburgh, PA 15243

Notice of Appearance and Request for Notices          O’Connor Playdon Guben & Inouye LLP               Attn: Jerrold K. Guben                808‐531‐8628    JKG@opgilaw.com                             Email
Counsel to Boy Scouts of America for Hawaii and                                                         Makai Tower, Ste 2400
Guam Chapter                                                                                            733 Bishop St
                                                                                                        Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                                 A n: Tancred Schiavoni                                                                            First Class Mail
Counsel to for Century Indemnity Company, as                                                            Times Square Tower
successor to Cigna Specialty Insurance Company                                                          7 Times Square
f/k/a California Union Insurance Company, and CCI                                                       New York, NY 10036‐6537
Insurance Company as successor to Insurance
Company of North America, et al.




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                        Page 5 of 9
                                              Case 20-10343-LSS                                    Doc 5795                       Filed 07/27/21           Page 8 of 13
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                   Description                                            Name                                          Address                Fax                            Email           Method of Service
Notice of Appearance/Request for Notices            Office of the Attorney General                 Attn: Christopher S. Murphy           512‐936‐ 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                         Attn: Sherri K. Simpson                               sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711‐2548
Core Parties                                        Office of the United States Trustee            Attn: David L. Buchbinder             302‐573‐6497    david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                          hannah.mccollum@usdoj.gov          Email
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: James I. Stang                  302‐652‐4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                                 lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: Robert Orgel                    302‐652‐4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                          Attn: James O'Neill                                   joneill@pszjlaw.com
                                                                                                   Attn: John Lucas                                      jlucas@pszjlaw.com
                                                                                                   Attn: Ilan Scharf                                     ischarf@pszjlaw.com
                                                                                                   919 N Market St.,17th Floor
                                                                                                   P.O. Box 8705
                                                                                                   Wilmington, DE 19899‐8705
Counsel to the Tort Claimants' Committee            Pachulski Stang Ziehl & Jones LLP              A n: Iain Nasa r                                      inasatir@pszjlaw.com               Email
                                                                                                   10100 Santa Monica Blvd.
                                                                                                   13th Floor
                                                                                                   Los Angeles, CA 90067‐4003


Notice of Appearance and Request for Notices        Paul Mones PC                                  Attn: Paul Mones                                      paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                           13101 Washington Blvd
                                                                                                   Los Angeles, CA 90066




Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO             202‐326‐4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                           Attn: Cassandra Burton, Attorney                      burton.cassandra@pbgc.gov
Corporation                                                                                        Attn: Craig Fessenden                                 fessenden.craig@pbgc.gov
                                                                                                   1200 K St NW
                                                                                                   Washington, DC 20005
Notice of Appearance and Request for Notices       Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                   512‐302‐1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                 3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                    Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and
Gause ISD Tax Office

Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC               Attn: Michael T. Pfau                 206‐623‐3624    michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                 Attn: Jason P. Amala                                  jason@pcvalaw.com
                                                                                                   Attn: Vincent T. Nappo                                vnappo@pcvalaw.com
                                                                                                   403 Columbia Street, Suite 500
                                                                                                   Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                             Attn: Angela Z Miller                 716‐852‐6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                       One Canalside, 125 Main St
Pearsons, Inc.                                                                                     Buffalo, NY 14203,
NOA ‐ Attorneys for Interested Parties, Argonaut    Post & Schell, PC                              Attn: Paul Logan                      302‐251‐8857    plogan@postschell.com              Email
Insurance Company and Colony Insurance                                                             300 Delaware Ave Ste 1380
Company                                                                                            Wilmington, DE 19801
Notice of Appearance and Request for Notice         Potter Anderson & Corroon LLP                  Attn: Jeremy Ryan                     302‐658‐1192    jryan@potteranderson.com           Email
Counsel for the United Methodist Ad Hoc                                                            Attn: D. Ryan Slaugh                                  rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                        1313 N Market St, 6th FL
Society of America/Counsel for the Roman                                                           P.O. Box 951
Catholic Ad Hoc Committee                                                                          Wilmington, DE 19899
ENR                                                 Raul Diaz                                                                                            Email Address Redacted             Email




Notice of Appearance/Request for Notices            Reed Smith LLP                                 Attn: Kurt F. Gwynne                  302‐778‐7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                     Attn: Mark W. Eckard                                  meckard@reedsmith.com
Creditors                                                                                          120 N Market St, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                               lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                          1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                         Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                         Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA                  Attn: Michael Merchant                302‐651‐7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter‐                                                  Attn: Brett Haywood                                   haywood@rlf.com
day Saints                                                                                         One Rodney Square
                                                                                                   920 N King St
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Robinson Mahoney PLLC                          Attn: Cindy Robinson                                  crobinson@robinsonmahoney.com      Email
Counsel for Jane Doe, Party in Interest                                                            Attn: Doug Mahoney                                    dmahoney@robinsonmahoney.com
                                                                                                   121o Post Rd
                                                                                                   Fairfield, CT 06824
Notice of Appearance/Request for Notices            Schiff Hardin LLP                              Attn: Everett Cygal                   312‐258‐5600    ecygal@schiffhardin.com            Email
Counsel to Catholic Mutual Relief Society of                                                       Attn: Joseph Mark Fisher                              mfisher@schiffhardin.com
America/Counsel for the Roman Catholic Ad Hoc                                                      Attn: Daniel Schufreider                              dschufreider@schiffhardin.com
Committee                                                                                          Attn: Jin Yan                                         jyan@schiffhardin.com
                                                                                                   233 S Wacker Dr, Ste 7100
                                                                                                   Chicago, IL 60606
Notice of Appearance/Request for Notices            Schiff Hardin LLP                              Attn: David Spector                   312‐258‐5600    dspector@schiffhardin.com          Email
Counsel for the Roman Catholic Ad Hoc                                                              233 S Wacker Dr, Ste 7100
Committee                                                                                          Chicago, IL 60606




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 6 of 9
                                                Case 20-10343-LSS                             Doc 5795                         Filed 07/27/21           Page 9 of 13
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                     Description                                         Name                                      Address                  Fax                           Email           Method of Service
*NOA ‐ Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP           Attn: Richard A. Barkasy, Esq.          302‐888‐1696    rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                           Attn: Kristi J. Doughty, Esq.                           kdoughty@schnader.com
Child
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.           Attn: R. Karl Hill                      302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                  222 Delaware Ave, Ste 1500
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices               Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                                  michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                           6005 N. Tamera Avenue
                                                                                              Fresno, CA 93711
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                  Attn: James P. Ruggeri                  202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and                                                   Attn: Abigail W. Williams                               awilliams@goodwin.com
Twin City Fire Insurance Company                                                              1875 K St NW, Ste 600
                                                                                              Washington, DC 20006‐1251
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                  Attn: Eric S. Goldstein                 860‐251‐5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                   One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                   Hartford, CT 06103‐1919                                 bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
NOA ‐ Counsel for Hartford Accident and                Shipman & Goodwin LLP                  Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com           Email
Indemnity Company, First State Insurance
Company, and Twin City Fire Insurance Company

Core Parties                                           Sidley Austin LLP                      Attn: Blair Warner                      312‐853‐7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                            Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                              Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                              Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                              One South Dearborn Street
                                                                                              Chicago, IL 60603
Core Parties                                           Sidley Austin LLP                      Attn: Jessica C. Boelter                212‐839‐5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                            787 Seventh Avenue
                                                                                              New York, NY 10019



Notice of Appearance/Request for Notices               Smith, Katzenstein & Jenkins LLP       Attn: Kathleen M. Miller                302‐652‐8405    kmiller@skjlaw.com                Email
Attorneys for Indian Harbor Insurance Company,                                                1000 West Street, Suite 1501
on behalf of itself and as successor in interest to                                           P.O. Box 410
Catlin Specialty Insurance Company                                                            Wilmington, DE 19899

Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP                Attn: Mark A. Salzberg                  202‐457‐6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                               2550 M St, NW
Society of the Protestant Episcopal Church in the                                             Washington, DC 20037
United States of America

Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP                Attn: Travis A. McRoberts               214‐758‐1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                               2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                             Dallas, TX 75201
United States of America

Notice of Appearance and Request for Notices      Stamoulis & Weinblatt LLC                   Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                  A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                             800 N West St, Ste 800
Insurance Company as successor to Insurance                                                   Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




Notice of Appearance/Request for Notices               Stark & Stark, PC                      Attn: Joseph H Lemkin                   609‐896‐0629    jlemkin@stark‐stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                          P.O. Box 5315
action pending in the Superior Court of New                                                   Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance and Request for Notices           Steptoe & Johnson LLP                  Attn: Harry Lee                         202‐429‐3902    hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance                                                       Attn: John O’Connor                                     joconnor@steptoe.com
Company                                                                                       Attn: Brett Grindrod                                    bgrindrod@steptoe.com
                                                                                              1330 Connecticut Ave, N.W
                                                                                              Washington, DC 20036
Notice of Appearance and Request for Notices     Straffi & Straffi, LLC                       Attn: Daniel Straffi, Jr                732‐341‐3548    bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                              670 Commons Way
                                                                                              Toms River, NJ 08755

Notice of Appearance and Request for Notices        Sullivan Hazeltine Allinson LLC           Attn: William D. Sullivan               302‐428‐8195    bsullivan@sha‐llc.com             Email
Counsel to Eric Pai, as administrator of the Estate                                           919 N Market St, Ste 420
of J. Pai                                                                                     Wilmington, DE 19801

Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC   Attn: James Hill/ Christopher Hawkins   619‐231‐4372    Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                Attn: Kathleen Cashman‐Kramer
                                                                                              600 B St, Ste 1700
                                                                                              San Diego, CA 92101




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 7 of 9
                                              Case 20-10343-LSS                                Doc 5795                     Filed 07/27/21                    Page 10 of 13
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                   Description                                          Name                                       Address                          Fax                         Email               Method of Service
Notice of Appearance/Request for Notices           Swenson & Shelley, PLLC                     Attn: Kevin D. Swenson                         855‐450‐8435   Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                    107 S 1470 E, Ste 201
claimants                                                                                      St George, UT 84790



Notice of Appearance/Request for Notices           Synchrony Bank                              c/o PRA Receivables Management, LLC            757‐351‐3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                            Attn: Valerie Smith
                                                                                               P.O. Box 41021
                                                                                               Norfolk, VA 23541
NOA ‐ Counsel for Bailey Cowan Heckaman PLLC       The Bifferato Firm                          Attn: Ian Connor Bifferato                     302‐298‐0688   cbifferato@tbf.legal                 Email
                                                                                               1007 N. Orandge St., 4TH FL
                                                                                               Wilmington, DE 19801
Bonds                                              The County Commission Of Fayette County     Attn: President                                                                                    First Class Mail
                                                                                               P.O. Box 307
                                                                                               Fayetteville, WV 25840
Bonds                                              The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                               Attn: John Stump, Esq.
                                                                                               Chase Tower ‐ Eighth Fl
                                                                                               707 Virginia St E.
                                                                                               Charleston, WV 25301
Notice of Appearance/Request for Notice Creditor The Law Office of David L Lynch, PC           Attn: David L. Lynch                           760‐270‐9847   dlynch@desertelderlaw.com            Email
appearing in pro per                                                                           72877 Dinah Shore Dr, Ste 103‐126
                                                                                               Rancho Mirage, CA 92270
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC            Attn: James Tobia                              302‐656‐8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                               1716 Wawaset St
minor by his mother Nichole Erickson/Counsel for                                               Wilmington, DE 19806
Certain Claimants

Notice of Appearance/Request for Notices           The Law Offices of Joyce, LLC               Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                         1225 King St.
                                                                                               Suite 800
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices           The Neuberger Firm                          Attn: Thomas S. Neuberger                      302‐655‐0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                             Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                             17 Harlech Dr.
(SA Claim No 24629)/Counsel for Certain                                                        Wilmington, DE 19807
Claimants SpringfieldConf Andrus Wagstaff, PC as
Parties in Interest
Notice of Appearance and Request for Notices       The Powell Firm, LLC                        Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                   Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                     1201 N Orange St, Ste 500
                                                                                               P.O. Box 289
                                                                                               Wilmington, DE 19899
Notice of Appearance/Request for Notice Cousnel The Zalkin Law Firm, P.C.                      Attn: Irwin Zalkin                             858‐259‐3015   irwin@zalkin.com                     Email
for Sexual Abuse Claimants                                                                     Attn: Devin Storey                                            devin@zalkin.com
                                                                                               Attn: Kristian Roggendorf                                     kristian@zalkin.com
                                                                                               10590 W Ocean Air Dr. #125
                                                                                               San Diego, CA 92130
Notice of Appearance/Request for Notices           Thomas Law Office, PLLC                     Attn: Tad Thomas                               877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                  Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                               9418 Norton Commons Blvd, Ste 200
                                                                                               Louisville, KY 40059
Notice of Appearance and Request for Notices       TN Dept of Labor ‐ Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                Insurance                                   Division
                                                                                               Attn: Laura L. McCloud
                                                                                               PO Box 20207
                                                                                               Nashville, Tennessee 37202‐0207
NOA ‐ Counsel for Jane Doe, Party in Interest      Tremont Sheldon Robinson Mahoney PC         Attn: Cindy L. Robinson                                       crobinson@tremontsheldon.com         Email
                                                                                               Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                  Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                      1313 Market St, Ste 5100
                                                                                               P.O. Box 1709
                                                                                               Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                  600 Peachtree St NE, Ste 3000
Allianz Global Risks US Insurance Company                                                      Atlanta, GA 30308
Notice of Appearance/Request for Notices           Tune, Entrekin & White, PC                  A n: Joseph P. Rusnak                          615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                               315 Deaderick St, Ste 1700
                                                                                               Nashville, TN 37238
Notice of Appearance and Request for Notices       Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg                       302‐658‐4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                   750 Shipyard Dr, Ste 400
                                                                                               P.O. Box 2092
                                                                                               Wilmington, DE 19899‐2092
NOA ‐ Attorney for American Zurich Insurance       Tybout, Redfearn & Pell                      Attn: Robert D. Cecil, Jr.                    302‐658‐4018   rcecil@trplaw.com                    Email
Company                                                                                        P.O. Box 2092
                                                                                               Wilmington, DE 19899‐2092
Core Parties                                       United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                               Room 2242
                                                                                               Washington, DC 20530‐0001
Core Parties                                       US Attorney For Delaware                    Attn: David C Weiss                            302‐573‐6220   usade.ecfbankruptcy@usdoj.gov        Email
                                                                                               1007 Orange St, Ste 700
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard G Mason                          212‐403‐2252   rgmason@wlrk.com                     Email
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                           dkmayer@wlrk.com
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
NOA ‐ Counsel to D. Miller & Associates PLLC       Walden Macht & Haran LLP                    Daniel Miller                                                 dmiller@wmhlaw.com                   Email
                                                                                               2532 Justin Lane
                                                                                               Wilmington, DE 19810



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                               Page 8 of 9
                                              Case 20-10343-LSS                      Doc 5795                     Filed 07/27/21           Page 11 of 13
                                                                                                    Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below

                     Description                                     Name                                 Address                Fax                          Email         Method of Service
Notice of Appearance and Request for Notices      Walker Wilcox Maousek LLP          Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com        Email
Counsel to for Century Indemnity Company, as                                         1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                       Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC          Attn: Riley C. Walter                                rwalter@wjhattorneys.com        Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                      265 E. River Park Circle, Suite 310
                                                                                     Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.              Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com            Email
Counsel for East Carolina Council BSA, Inc.                                          P.O. Box 8088
                                                                                     Greenville, NC 27835‐8088
NOA ‐ Boy Scouts of America And Delaware BSA,      White & Case LLP                  Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com   Email
LLC
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC    Attn: Richard W. Riley                               rriley@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                     The Renaissance Centre
America, Inc.                                                                        405 North King Street, Suite 500
                                                                                     Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP     Attn: Todd M. Brooks                                 tbrooks@wtplaw.com              Email
Counsel for Baltimore Area Council Boy Scouts of                                     Seven Saint Paul Street, 15th Floor
America, Inc.                                                                        Baltimore, Maryland 21202‐1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                     Attn: David E. Wilks                                 dwilks@wilks.law                Email
Counsel for Interested Parties Andrew Van Arsdale                                    4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                  Wilmington, DE 19805

Notice of Appearance/Request for Notices           Womble Bond Dickinson (US) LLP    Attn: Matthew Ward                    302‐252‐4330   matthew.ward@wbd‐us.com         Email
Counsel for JPMorgan Chase Bank, National                                            Attn: Morgan Patterson                               morgan.patterson@wbd‐us.com
Association                                                                          1313 N Market St, Ste 1200
                                                                                     Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor   Attn: James L. Patton, Jr             302‐576‐3325   jpatton@ycst.com                Email
Counsel for Prepetition Future Claimants’                                            Attn: Robert Brady                                   rbrady@ycst.com
Representative                                                                       Attn: Edwin Harron                                   eharron@ycst.com
                                                                                     Rodney Square
                                                                                     1000 N King St
                                                                                     Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 9 of 9
Case 20-10343-LSS   Doc 5795   Filed 07/27/21   Page 12 of 13




                      EXHIBIT B
                               Case 20-10343-LSS           Doc 5795         Filed 07/27/21           Page 13 of 13

                                                                 Exhibit B
                                                                  Service List
                                                           Served as set forth below

           Description                             Name                                         Address               Method of Service
Pro Se Party                      Creditor Name Redacted                     Address Redacted                        Overnight Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                   Page 1 of 1
